Exhibit 10.1


Execution Version

FOURTH AMENDMENT TO
REVOLVING CREDIT AGREEMENT




THIS FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), is made
and entered into as of November 22, 2013, by and among HEICO CORPORATION, a
Florida corporation (the “Borrower”), the several banks and other financial
institutions from time to time party hereto (collectively, the “Lenders”) and
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline
lender (the “Swingline Lender”).


W I T N E S S E T H:


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Revolving Credit Agreement, dated as of December 14, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have made certain financial accommodations available to the
Borrower;
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent (i) extend the Revolving Commitment Termination Date, (ii) increase the
Aggregate Revolving Commitment Amount to $800,000,000 pursuant to Section 2.24,
and (iii) amend certain other provisions of the Credit Agreement, and subject to
the terms and conditions hereof, the Lenders are willing to do so as hereinafter
set forth;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:
1.Amendments.
(a)    Section 1.1 of the Credit Agreement is amended by replacing the
definitions of “Aggregate Revolving Commitment Amount”, “Obligations” and
“Revolving Commitment Termination Date” in their entirety with the following
definitions:
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Fourth
Amendment Date, the Aggregate Revolving Commitment Amount is $800,000,000.
“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or SunTrust Robinson Humphrey, Inc. as the Lead Arranger pursuant to or
in connection with this Agreement or any other Loan Document or otherwise with
respect to any Loan or Letter of Credit, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all reasonable fees and expenses of counsel to the
Administrative Agent, the Issuing Bank and any Lender (including the Swingline
Lender) incurred pursuant to this Agreement or any other Loan Document), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, (b) all Hedging
Obligations owed by any Loan




--------------------------------------------------------------------------------




Party to any Lender or Affiliate of any Lender, together with all renewals,
extensions, modifications or refinancings of any of the foregoing and (c) all
Bank Product Obligations, together with all renewals, extensions, modifications
or refinancings of any of the foregoing; provided, however, that the definition
of ‘Obligations’ shall not create any guarantee by any Loan Party of (or grant
of security interest by any Loan Party to support, as applicable) any Excluded
Swap Obligations of such Loan Party for purposes of determining any obligations
of any Loan Party.
“Revolving Commitment Termination Date” shall mean the earliest of (i) December
14, 2018, as such date may be extended pursuant to the terms of Section 2.25,
(ii) the date on which the Revolving Commitments are terminated pursuant to
Section 2.7 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
(b)    Section 1.1 of the Credit Agreement is amended by adding the following
definitions in the appropriate alphabetical order:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Loan Party’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Loan Party is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Loan Party
becomes or would become effective with respect to such related Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.
“Fourth Amendment Date” means November 22, 2013.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.




--------------------------------------------------------------------------------




“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
(c)    Section 2.24 of the Credit Agreement is amended by replacing the first
sentence of subsection (a) of such Section in its entirety with the following:
“So long as no Event of Default has occurred and is continuing, from time to
time after the Fourth Amendment Date, Borrower may, upon at least 30 days’
written notice to the Administrative Agent (who shall promptly provide a copy of
such notice to each Lender), propose to increase the Aggregate Revolving
Commitments by an amount not to exceed $200,000,000 (the amount of any such
increase, the “Additional Commitment Amount”).”
(d)    Section 7.1 of the Credit Agreement is amended by replacing subsection
(j) of such Section in its entirety with the following:
(j) any other Indebtedness of the Borrower or any Subsidiary that is a Loan
Party; provided that (x) after giving effect to the incurrence thereof, the
Borrower and its Subsidiaries would be in pro forma compliance with the Total
Leverage Ratio required under Section 6.1 and the Senior Leverage Ratio required
under Section 6.2 and (y) to the extent such indebtedness is secured, such Lien
is permitted under Section 7.2 and secures the Obligations equally and ratably
pursuant to the documentation, including without limitation an intercreditor
agreement, reasonably acceptable to the Administrative Agent.
(e)    Section 7.11 of the Credit Agreement is amended by replacing clause (v)
of such Section in its entirety with the following:
(v) clause (a) shall not apply to restrictions or conditions imposed by any
agreement relating to Indebtedness permitted under Section 7.1(j), so long as
such restrictions or conditions permit the Liens securing the Obligations (which
consent may be conditioned upon the Indebtedness permitted under Section 7.1(j)
being secured equally and ratably to the Obligations),
(f)    Schedule II of the Credit Agreement is amended by replacing such Schedule
in its entirety with Schedule II attached hereto.
2.Commitment Increase.
(a)    Each of the undersigned Lenders with a positive amount in the “Revolving
Commitment Increase” column on Schedule II (the “Increasing Lenders”) hereby
agrees to increase the amount of its Revolving Commitment by the amount shown in
such column.
(b)    Each of the undersigned Lenders further acknowledges and agrees that in
the “Revolving Commitment, Post Amendment” column on Schedule II sets forth its
Revolving Commitment under the Credit Agreement immediately after giving effect
to this Amendment.
3.Certain Other Agreements.
(a)The increase in the Revolving Commitments under this Amendment is made
pursuant to Section 2.24 of the Credit Agreement, and this Amendments
constitutes the supplement to the Credit Agreement contemplated pursuant to
Section 2.24(c) of the Credit Agreement in connection with such increase. Each
of the undersigned Lenders waives any notices and time periods that may be
required




--------------------------------------------------------------------------------




under Sections 2.24 and 2.25 of the Credit Agreement in connection with the
extension of the Revolving Commitment Termination Date and the increase of the
Revolving Commitments contemplated hereby.
(b)    Each of the undersigned Lenders consents to the amendment of the
Subsidiary Guaranty Agreement by the Administrative Agent and the Loan Parties
in the form attached as Schedule I.
4.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) such fees as the Borrower
has previously agreed to pay the Administrative Agent or any of its affiliates
in connection with this Amendment, (ii) reimbursement or payment of the costs
and expenses of the Administrative Agent incurred in connection with this
Amendment or the Credit Agreement (including reasonable fees, charges and
disbursements of King & Spalding LLP, counsel to the Administrative Agent), and
(iii) each of the following documents:
(a)     executed counterparts to this Amendment from the Borrower, each of the
Subsidiary Loan Parties and Lenders constituting at least the Required Lenders;
(b)    executed counterparts to the Amendment to the Guaranty Agreement from the
Borrower, each of the Subsidiary Loan Parties and the Administrative Agent in
the form of Schedule I;
(c)    a certificate of the Secretary or Assistant Secretary of each Loan Party,
attaching and certifying copies of resolutions of its board of directors,
authorizing the execution, delivery and performance of the Amendment, certifying
the name, title and true signature of each officer of such Loan Party executing
the Amendment and confirming that the articles of incorporation and bylaws have
not changed since the Closing Date;
(d)    a favorable written opinion of Joseph W. Pallot, General Counsel to the
Loan Parties, addressed to the Administrative Agent, the Issuing Bank and each
of the Lenders, and covering such matters relating to the Loan Parties, the
Amendment and the transactions contemplated herein as the Administrative Agent
shall reasonably request;
(e)    certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of organization of each Loan Party (other
than those identified in Section 5 below); and
(f)    certified copies of all consents, approvals, authorizations,
registrations and filings and orders, if any, required to be made or obtained
under any Requirement of Law, or by any material Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of this Amendment or any of the transactions contemplated
hereby, and such consents, approvals, authorizations, registrations, filings and
orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any Governmental
Authority related thereto shall be ongoing.
5.Post-Closing Covenant    . The Borrower covenants and agrees that not later
than fifteen Business Days after the Fourth Amendment Date (or such longer time
as the Administrative Agent may agree in its sole discretion), the Borrower
shall deliver a certificate of good standing or existence, as may be available
from the Secretary of State of Tennessee for each of Aerodesign, Inc. and
Battery Shop, L.L.C.




--------------------------------------------------------------------------------




6.Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent:
(a)    The Borrower and each of its Subsidiaries (i) is duly organized, validly
existing and in good standing as a corporation, partnership or limited liability
company under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to carry on its business as now conducted except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect, (iii) has all licenses and permits necessary to carry
on and conduct its business in all states and localities wherein it now operates
and (iv) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified could not reasonably be expected to result in a Material Adverse
Effect;
(b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party are within such Loan Party’s organizational
powers and have been duly authorized by all necessary organizational, and if
required, shareholder, partner or member, action;
(c)    The execution, delivery and performance by the Borrower of this
Agreement, and by each Loan Party of the other Loan Documents to which it is a
party (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (ii) will not violate any
Requirements of Law applicable to the Borrower or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority, (iii) will not violate
or result in a default under any indenture, agreement or other instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (iv) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries, except
Liens (if any) created under the Loan Documents;
(d)    This Amendment has been duly executed and delivered for the benefit of or
on behalf of each Loan Party and constitutes a valid and binding obligation of
each Loan Party, enforceable against such Loan Party in accordance with its
terms except as the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity;
and
(e)    Immediately after giving effect to this Amendment, all representations
and warranties of each Loan Party set forth in the Loan Documents are true and
correct in all material respects. No Default or Event of Default has occurred
and is continuing as of the date hereof or would occur as after giving effect to
this Amendment. Since the date of the financial statements of the Borrower
described in Section 4.4 of the Credit Agreement, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect.
7.Reaffirmation. Each Subsidiary Loan Party consents to the execution and
delivery by the Borrower of this Amendment and jointly and severally ratify and
confirm the terms of the Subsidiary Guaranty Agreement with respect to the
indebtedness now or hereafter outstanding under the Credit Agreement as amended
hereby and all promissory notes issued thereunder. Each Subsidiary Loan Party
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of the Borrower to the Lenders
or any other obligation of the Borrower, or any actions now or hereafter taken
by the Lenders with respect to any obligation of the Borrower, the Subsidiary
Guaranty Agreement (i) is and shall continue to be a primary obligation of the
Subsidiary Loan Parties, (ii) is and shall continue to be an absolute,
unconditional, joint and several, continuing and irrevocable guaranty of
payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms. Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Subsidiary Loan Parties under the Subsidiary Guaranty Agreement.




--------------------------------------------------------------------------------




8.Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.
9.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Florida and all applicable
federal laws of the United States of America.
10.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.
11.Costs and Expenses. The Borrower agrees to pay on demand all reasonable,
documented, out-of-pocket expenses of the Administrative Agent in connection
with the preparation, execution and delivery of this Amendment, including,
without limitation, the reasonable fees and out-of-pocket expenses of outside
counsel for the Administrative Agent with respect thereto.
12.Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.
13.Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.
14.Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.


[Signature Pages To Follow]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Subsidiary Loan
Parties, by their respective authorized officers as of the day and year first
above written.


BORROWER:


HEICO CORPORATION


By:    /s/ CARLOS L. MACAU, JR.
Name: Carlos L. Macau, Jr.
Title: Executive Vice President -
Chief Financial Officer
and Treasurer




SUBSIDIARY LOAN PARTIES:


16-1741 PROPERTY, INC.
3D ACQUISITION CORP.
3D PLUS U.S.A., INC.
ACTION RESEARCH CORPORATION
AD HEICO ACQUISITION CORP.
AERODESIGN, INC.
AIRCRAFT TECHNOLOGY, INC.
ANALOG MODULES, INC.
ARGER ENTERPRISES, INC.
ATK ACQUISITION CORP.
AVIATION ENGINEERED SERVICES CORP.
AVIATION FACILITIES, INC.
BATTERY SHOP, L.L.C.
BLUE AEROSPACE LLC
CONNECTRONICS CORP.
CONXALL CORPORATION
CSI AEROSPACE, INC.
DB CONTROL CORP.
DEC TECHNOLOGIES, INC.
DE-ICING INVESTMENT HOLDINGS CORP.
DIELECTRIC SCIENCES, INC.
DUKANE SEACOM, INC.
DYNATECH ACQUISITION CORP.
EMD ACQUISITION CORP.
ENGINEERING DESIGN TEAM, INC.
FERRISHIELD, INC.
FUTURE AVIATION, INC.
HEICO AEROSPACE CORPORATION
HEICO AEROSPACE PARTS CORP.
HEICO EAST CORPORATION

[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]





--------------------------------------------------------------------------------




HEICO ELECTRONIC TECHNOLOGIES CORP.
HEICO FLIGHT SUPPORT CORP.
HEICO PARTS GROUP, INC.
HFSC II CORP.
HNW BUILDING CORP.
HNW 2 BUILDING CORP.
HVT GROUP, INC.
INERTIAL AIRLINE SERVICES, INC.
IRCAMERAS LLC
JA ENGINEERING I CORP.
JA ENGINEERING II CORP.
JET AVION CORPORATION
JETSEAL, INC.
LEADER TECH, INC.
LPI INDUSTRIES CORPORATION
LUCIX CORPORATION
LUMINA POWER, INC.
MCCLAIN INTERNATIONAL, INC.
MCCLAIN PROPERTY CORP.
MERIDIAN INDUSTRIAL, INC.
NIACC AVITECH TECHNOLOGIES INC.
NORTHWINGS ACCESSORIES CORP.
PRIME AIR, LLC
RADIANT POWER CORP.
RAMONA RESEARCH, INC.
REINHOLD HOLDINGS, INC.
ROGERS-DIERKS, INC.
SANTA BARBARA INFRARED, INC.
SEAL DYNAMICS LLC
SIERRA MICROWAVE TECHNOLOGY, LLC
SI-REL, INC.
SUNSHINE AVIONICS LLC
SWITCHCRAFT HOLDCO, INC.
SWITCHCRAFT, INC.
THERMAL STRUCTURES, INC.
TURBINE KINETICS, INC.


By:    /s/ CARLOS L. MACAU, JR.
Name: Carlos L. Macau, Jr.
Title: Treasurer




HEICO AEROSPACE HOLDINGS CORP.


By:    /s/ THOMAS S. IRWIN
Name: Thomas S. Irwin
Title: Treasurer



[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




LENDERS:


SUNTRUST BANK, as a Lender




By:    /s/ DAVID A. ERNST
Name: David A. Ernst
Title: Vice President



[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By:    /s/ GREGORY ROLL
Name: Gregory Roll
Title: Senior Vice President





[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender




By:    /s/ DAVID GUTIERREZ
Name: David Gutierrez
Title: Senior Vice President





[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Lender




By:    /s/ VANESSA CIVALERO
Name: Vanessa Civalero
Title: Senior Vice President





[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as a Lender




By:    /s/ JAMES E. DAVIS
Name: James E. Davis
Title: Senior Vice President





[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




US BANK, NATIONAL ASSOCIATION, as a Lender




By:    /s/ MICHAEL E. TEMNICK
Name: Michael E. Temnick
Title: Vice President





[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




RBS CITIZENS, N.A., as a Lender




By:    /s/ DONALD A. WRIGHT
Name: Donald A. Wright
Title: Senior Vice President





[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




SYNOVUS BANK, as a Lender




By:    /s/ MICHAEL SAWICKI
Name: Michael Sawicki
Title: Corporate Banking



[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY, as a Lender




By:    /s/ PRITHA MAJUMBER
Name: Pritha Majumber
Title: Second Vice President



[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender




By:    /s/ ANTJE B. FOCKE
Name: Antje B. Focke
Title: Senior Underwriter



[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




SABADELL UNITED BANK, N.A., as a Lender




By:    /s/ MAURICI LLADÓ
Name: Maurici Lladó
Title: EVP Corporate & Commercial Banking



[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




FIFTH THIRD BANK, as a Lender




By:    /s/ JOHN A. MARIAN
Name: John A. Marian
Title: Vice President



[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




MERCANTIL COMMERCEBANK, N.A., as a Lender




By:    /s/ ALAN HILLS
Name: Alan Hills
Title: Senior Vice President



[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




FLORIDA COMMUNITY BANK N.A., as a Lender




By:    /s/ JONATHAN SIMOENS
Name: Jonathan Simoens
Title: SVP Commercial Lending Credit Manager







[SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------






Schedule I


Form of First Amendment to Subsidiary Guaranty Agreement


[Attached]








--------------------------------------------------------------------------------

Execution Version



FIRST AMENDMENT TO SUBSIDIARY
GUARANTY AGREEMENT




THIS FIRST AMENDMENT TO SUBSIDIARY GUARANTY AGREEMENT (this “Amendment”), is
made and entered into as of November 22, 2013, by and among HEICO CORPORATION, a
Florida Corporation (the “Borrower”) and certain Subsidiaries of Borrower party
thereto from time to time (together with Borrower and any other Subsidiary of
Borrower that becomes a party thereto, each a “Guarantor” and collectively, the
“Guarantors”) in favor of SUNTRUST BANK, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) for the Lenders.


W I T N E S S E T H:


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Revolving Credit Agreement, dated as of December 14, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, in connection with the Credit Agreement, the Guarantors entered into
that certain Subsidiary Guaranty Agreement, dated as of December 14, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Guaranty Agreement),
pursuant to which the Guarantors guaranteed all obligations and liabilities of
the Borrower arising in connection with the Credit Agreement and related
documents;
WHEREAS, the Borrower, the Administrative Agent and the Lenders are amending the
Credit Agreement pursuant to that Fourth Amendment to Revolving Credit
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Fourth Amendment”), and it is a
condition precedent to the effectiveness of the Fourth Amendment that the
parties hereto amend the Guaranty Agreement;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, each Guarantor hereby agrees with the
Administrative Agent as follows:


1.Amendments.
(a)    Section 1 of the Guaranty Agreement is amended by replacing subsection
(a) of such Section in its entirety with the following:
Section 1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, (i) the due and punctual payment of all Obligations, including without
limitation, (A) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by the Borrower under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (C) all other




--------------------------------------------------------------------------------




monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties to the Administrative Agent
and the Lenders under the Credit Agreement and the other Loan Documents, (ii)
the due and punctual performance of all covenants, agreements, obligations and
liabilities of the Loan Parties under or pursuant to the Credit Agreement and
the other Loan Documents and (iii) the due and punctual payment and performance
of all obligations of the Borrower, monetary or otherwise, arising under any
Hedging Transaction entered into with a counterparty that was a Lender or an
Affiliate of a Lender at the time such Hedging Transaction was entered into,
together with all renewals, extensions, modifications or refinancings of any of
the foregoing (all the monetary and other obligations referred to in the
preceding clauses (i) through (iii), which for the avoidance of doubt shall not
include any Excluded Swap Obligations, being collectively called the “Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from such Guarantor, and that such Guarantor will remain bound upon its
guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.
(b)    The Guaranty Agreement is amended adding the following new Section 24:


Section 24.    Keepwell. Each Qualified ECP Guarantor (as defined in the
Security Agreement) hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party that is not a Qualified ECP Guarantor
to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 24 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 24, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 24 shall
remain in full force and effect until this Agreement is terminated in accordance
with its terms. Each Qualified ECP Guarantor intends that this Section 24
constitute, and this Section 24 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party that is
not a Qualified ECP Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.


2.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received executed counterparts to this
Amendment from the Borrower, each of the Guarantors and the Administrative
Agent.


3.Effect of Amendment. Except as set forth expressly herein, all terms of the
Guaranty Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders (except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity). The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a




--------------------------------------------------------------------------------




waiver of any right, power or remedy of the Lenders under the Guaranty
Agreement, nor constitute a waiver of any provision of the Guaranty Agreement.
This Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement.


4.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Florida and all applicable
federal laws of the United States of America.


5.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Guaranty Agreement or an accord and
satisfaction in regard thereto.


6.Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.


7.Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
permitted assigns.


8.Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.


[Signature Pages To Follow]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWER:


HEICO CORPORATION


By:    /s/ CARLOS L. MACAU, JR.
Name: Carlos L. Macau, Jr.
Title: Executive Vice President -
Chief Financial Officer
and Treasurer




SUBSIDIARY LOAN PARTIES:


16-1741 PROPERTY, INC.
3D ACQUISITION CORP.
3D PLUS U.S.A., INC.
ACTION RESEARCH CORPORATION
AD HEICO ACQUISITION CORP.
AERODESIGN, INC.
AIRCRAFT TECHNOLOGY, INC.
ANALOG MODULES, INC.
ARGER ENTERPRISES, INC.
ATK ACQUISITION CORP.
AVIATION ENGINEERED SERVICES CORP.
AVIATION FACILITIES, INC.
BATTERY SHOP, L.L.C.
BLUE AEROSPACE LLC
CONNECTRONICS CORP.
CONXALL CORPORATION
CSI AEROSPACE, INC.
DB CONTROL CORP.
DEC TECHNOLOGIES, INC.
DE-ICING INVESTMENT HOLDINGS CORP.
DIELECTRIC SCIENCES, INC.
DUKANE SEACOM, INC.
DYNATECH ACQUISITION CORP.
EMD ACQUISITION CORP.
ENGINEERING DESIGN TEAM, INC.
FERRISHIELD, INC.
FUTURE AVIATION, INC.
HEICO AEROSPACE CORPORATION
HEICO AEROSPACE PARTS CORP.
HEICO EAST CORPORATION
HEICO ELECTRONIC TECHNOLOGIES CORP.

[SIGNATURE PAGE TO FIRST AMENDMENT TO SUBSIDIARY GUARANTY AGREEMENT]



--------------------------------------------------------------------------------



HEICO FLIGHT SUPPORT CORP.
HEICO PARTS GROUP, INC.
HFSC II CORP.
HNW BUILDING CORP.
HNW 2 BUILDING CORP.
HVT GROUP, INC.
INERTIAL AIRLINE SERVICES, INC.
IRCAMERAS LLC
JA ENGINEERING I CORP.
JA ENGINEERING II CORP.
JET AVION CORPORATION
JETSEAL, INC.
LEADER TECH, INC.
LPI INDUSTRIES CORPORATION
LUCIX CORPORATION
LUMINA POWER, INC.
MCCLAIN INTERNATIONAL, INC.
MCCLAIN PROPERTY CORP.
MERIDIAN INDUSTRIAL, INC.
NIACC AVITECH TECHNOLOGIES INC.
NORTHWINGS ACCESSORIES CORP.
PRIME AIR, LLC
RADIANT POWER CORP.
RAMONA RESEARCH, INC.
REINHOLD HOLDINGS, INC.
ROGERS-DIERKS, INC.
SANTA BARBARA INFRARED, INC.
SEAL DYNAMICS LLC
SIERRA MICROWAVE TECHNOLOGY, LLC
SI-REL, INC.
SUNSHINE AVIONICS LLC
SWITCHCRAFT HOLDCO, INC.
SWITCHCRAFT, INC.
THERMAL STRUCTURES, INC.
TURBINE KINETICS, INC.


By:    /s/ CARLOS L. MACAU, JR.
Name: Carlos L. Macau, Jr.
Title: Treasurer




HEICO AEROSPACE HOLDINGS CORP.


By:    /s/ THOMAS S. IRWIN
Name: Thomas S. Irwin
Title: Treasurer

[SIGNATURE PAGE TO FIRST AMENDMENT TO SUBSIDIARY GUARANTY AGREEMENT]



--------------------------------------------------------------------------------



Acknowledged and Agreed to as of the date hereof


ADMINISTRATIVE AGENT


SUNTRUST BANK




By:    /s/ DAVID A. ERNST
Name: David A. Ernst
Title: Vice President



[SIGNATURE PAGE TO FIRST AMENDMENT TO SUBSIDIARY GUARANTY AGREEMENT]



--------------------------------------------------------------------------------




Schedule II


COMMITMENT AMOUNTS


Lender
Increase to
Revolving Commitment
Revolving Commitment, Post
Amendment
SunTrust Bank
$10,000,000
$125,000,000
Wells Fargo Bank, National Association
$10,000,000
$125,000,000
Bank of America, N.A.
$10,000,000
$125,000,000
Branch Banking and Trust Company
$22,500,000
$72,500,000
PNC Bank, National Association
$15,000,000
$70,000,000
US Bank, National Association
$15,000,000
$50,000,000
RBS Citizens, N.A.
$15,000,000
$50,000,000
Fifth Third Bank, an Ohio Banking Corporation
$18,000,000
$38,000,000
JPMorgan Chase Bank, N.A.
$5,000,000
$30,000,000
Sabadell United Bank, N.A.
$5,000,000
$30,000,000
Synovus Bank
$0
$30,000,000
The Northern Trust Company
$4,500,000
$29,500,000
Mercantil Commercebank, N.A.
$0
$15,000,000
Florida Community Bank N.A.
$0
$10,000,000
TOTAL:
$130,000,000
$800,000,000





